Wells, J.
The act of 1872, c. 180, applies to the Boston and Maine Railroad; and is a repeal, pro tanto, of the restrictions contained in St. of 1871, c. 389, as well as of those in St. of 1867, *132c. 298. Whatever existence as a corporation the defendant has, within the limits of this Commonwealth, it has because it was “ created by this state.”
By the terms of St. 1860, c. 201, § 2, the portion of such a. railroad which lies within this Commonwealth “ shall be entitled to all the benefits of the railroad corporations chartered solely by the laws of this Commonwealth, and shall be subject to the same and no other liabilities, except those contained in the preceding section.” The liabilities thus excepted relate to connecting roads without the limits of the state.
The agreements and votes, set forth in the bill and agreed statement, do not contemplate any assumption of the cost of construction, nor any aid to the Lowell and Andover Railroad Company, which is forbidden by law. They are not in contravention of the Sts. of 1867, c. 298, and 1871, c. 389, except so far as they contemplate or are preliminary to a lease of one road to the other corporation. They are, in effect, completed negotiations for a lease of the Lowell and Andover Railroad, when built, at a fixed annual rental, the amount of which is to be ascertained by a percentage upon the cost of construction. The credit thereby secured to the Lowell and Andover Railroad Company will be its own credit, and not a pledge of the credit of the defendant corporation.
It is not necessary to determine whether these negotiations are binding upon the several corporations, as executory agreements, or are invalid for want of authority to make such contracts; because the result contemplated does not violate any law, or any legal rights of the plaintiff, or expose his rights as a stockholder to danger of loss. He fails to show, therefore, any ground for the interposition of this court.

Bill dismissed.